          Case 3:15-cv-07658-MAS-LHG Document 396 Filed 11/13/18 Page 1 of 1 PageID: 12365




                          November 13, 2018

                          VIA ECF

                          The Honorable Michael A. Shipp, U.S.D.J.
                          U.S. District Court for the District of New Jersey
                          Clarkson S. Fisher Building and U.S. Courthouse
                          402 East State Street
                          Trenton, New Jersey 08608

Richard Hernandez         Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation
Partner                       Master No. 3:15-cv-07658-MAS-LHG
T. 973-848-8615
F. 973-297-6615           Dear Judge Shipp:
rhernandez@mccarter.com

                          On behalf of all parties, enclosed please find a Stipulation and Proposed Order for
                          the Court’s consideration. If Your Honor finds the enclosed Order acceptable, the
                          parties respectfully request that it be entered.
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
                          Respectfully submitted,
Newark, NJ 07102-4056
T. 973.622.4444           /s/ Richard Hernandez
F. 973.624.7070
www.mccarter.com
                          Richard Hernandez

                          Enclosure

                          cc: All Counsel of Record (via ECF)
BOSTON


HARTFORD


STAMFORD


NEW YORK


NEWARK


EAST BRUNSWICK


PHILADELPHIA


WILMINGTON


WASHINGTON, DC
